Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 1 of 22 PageID: 1



John T. Wolak                                   William Z. Pentelovitch (pro hac vice to be filed)
Robert C. Brady                                 Jason A. Lien (pro hac vice to be filed)
                                                Margaret S. Brownell (pro hac vice to be filed)
GIBBONS P.C.                                    Mary Heath (pro hac vice to be filed)
One Gateway Center
Newark, NJ 07102                                MASLON LLP
(973) 596-4811                                  3300 Wells Fargo Center
jwolak@gibbonslaw.com                           90 South Seventh Street
rbrady@gibbonslaw.com                           Minneapolis, MN 55402-4140
                                                (612) 672-8200
Attorneys for Plaintiff
Cold Spring Granite Company


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


COLD SPRING GRANITE COMPANY,                    DOCUMENT FILED ELECTRONICALLY

                            Plaintiff,          Civil Action No. 3:19-cv-8491

               v.                               COMPLAINT AND DEMAND FOR TRIAL
                                                BY JURY
RLI INSURANCE COMPANY,

                            Defendant.




       Plaintiff Cold Spring Granite Company d/b/a/ Coldspring (“Coldspring”), by and through

its undersigned counsel, states the following as and for its Complaint against Defendant RLI

Insurance Company (“RLI”):

                                 NATURE OF THE ACTION

       1.     Coldspring brings this action against RLI for declaratory relief and breach of

contract regarding RLI’s duty to defend and indemnify Coldspring as an additional insured and

indemnitee under the RLI Policies (as defined below).




                                               1
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 2 of 22 PageID: 2



       2.      RLI has an obligation to defend and indemnify Coldspring with respect to the

lawsuit filed by the Roman Catholic Diocese of Metuchen (the “Diocese”) against Coldspring in

the Superior Court of New Jersey, Law Division Somerset County, styled: Diocese of Metuchen

v. Cold Spring Granite Company, et al., Case No. L-423-15 (the “Underlying Lawsuit”).

       3.      The Underlying Lawsuit asserts claims of negligence, faulty workmanship and

property damage against Coldspring arising from work done by West Rac Contracting Corp.

(“West Rac”), and/or West Rac’s subcontractors, in the construction of the Mary, Sorrowful

Mother Mausoleum, a chapel mausoleum in the Holy Cross Cemetery in South Brunswick, New

Jersey (“the Mausoleum”).

       4.      Coldspring is an additional insured and indemnitee under the RLI Policies issued

to West Rac.

       5.      Therefore, RLI has an obligation to insure Coldspring for claims of and liability

for defective workmanship and damage arising from West Rac’s work and/or that of West Rac’s

subcontractors in the construction of the Mausoleum.

       6.      RLI has wrongfully denied coverage for Coldspring under the RLI Policies.

       7.      Coldspring brings this action seeking a declaration that RLI has a duty to defend

and indemnify Coldspring under one or more of its insurance policies for the Underlying

Lawsuit, and seeking an award of all available damages for RLI’s breach of its duties under the

Policies, as well as under statutory and common law.

                                        THE PARTIES

       8.      Plaintiff Coldspring is a corporation organized and existing under the laws of the

State of Minnesota. Coldspring’s principal place of business is at 17482 Granite West Road,

Cold Spring, MN 56320.




                                                2
 Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 3 of 22 PageID: 3



        9.      Upon information and belief, RLI is an insurance company authorized by the New

Jersey Department of Banking and Insurance to do business in the State of New Jersey, with its

principal place of business at 9025 North Lindbergh Drive, Peoria, IL 61615.

                                  JURISDICTION AND VENUE

        10.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 because plaintiff

and the defendant are citizens of different states, and the amount in controversy exceeds seventy-

five thousand dollars ($75,000), exclusive of interests and costs.

        11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated, in this judicial district, including the

following: (1) this action seeks coverage from RLI for claims made against Coldspring in the

Underlying Lawsuit, which was filed in New Jersey state court; (2) the subject of the Underlying

Lawsuit is the construction of the Mausoleum, which is situated in New Jersey; (3) the RLI

Policies include additional insured endorsements that require RLI to insure owners where

required by written contract, and the written contract at issue required coverage of Coldspring as

owner, for the construction of a mausoleum in New Jersey; and (4) one of the insurance policies

at issue includes an additional insured completed-operations endorsement requiring RLI to also

insure locations where required by written contract, and the written contract which is the subject

of this action was for the construction of a mausoleum in New Jersey.

                                  THE MAUSOLEUM PROJECT

        12.     In 2008, Coldspring entered into a “Mausoleum Construction Project Agreement”

with the Diocese (the “Mausoleum Agreement”) for the design and construction of the




                                                    3
 Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 4 of 22 PageID: 4



Mausoleum (“Mausoleum Project”). Construction began in or around December 2008, and was

completed on or about December 23, 2011.

        13.     Coldspring hired West Rac as the general contractor for the Mausoleum Project

pursuant to the terms and conditions of the AIA Owner and Contractor Agreement between

Coldspring and West Rac entered into in July 2010 (the “West Rac Agreement”) (attached hereto

as Exhibit 1). In the West Rac Agreement, Coldspring is referred to as the “Owner” and West

Rac is referred to as the “Contractor.” Id.

        14.      The West Rac Agreement requires that “[t]he Contractor shall purchase and

maintain insurance and provide bonds as set forth in Article 11 of AIA Document A201-2007.”

(Id. at Article 10).

         15.    The West Rac Agreement further requires West Rac to add Coldspring as an

additional insured to its insurance for claims caused by West Rac’s negligent acts or omissions

both during the construction and once the construction is completed. The Agreement states:

        The Contractor shall cause the commercial liability coverage required by the
        Contract Documents to include (1) the Owner as additional insured for claims
        caused in whole or in part by the Contractor’s negligent acts or omissions during
        the Contractor’s operations; and (2) the Owner as an additional insured for claims
        caused in whole or in part by the Contractor’s negligent acts or omissions during
        the Contractor’s completed operations.

(Id. at Article 11.1.4)

        16.     The West Rac Agreement requires West Rac to indemnify Coldspring for “claims,

damages, losses and expenses, including but not limited to attorneys’ fees, arising out of or

resulting from performance of the Work . . . to the extent caused by the negligent acts or

omissions of the Contractor, a Subcontractor . . . .” (Id. at Article 3.18).




                                                   4
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 5 of 22 PageID: 5



                                       THE RLI POLICIES

                                  The Primary and Excess Policies

       17.     RLI issued primary commercial general liability policies to West Rac for the

periods May 31, 2010 to September 30, 2011(“2010-2011 Policy”) (attached hereto as Exhibit 2)

and September 30, 2011 to January 30, 2013 (“2011-2013 Policy”) (attached hereto as Exhibit 3)

(together, “Primary Policies”).

       18.     Each Primary Policy has an Occurrence Limit of $1 million, a General Aggregate

limit of $1 million, and a Products-Completed Operations Aggregate Limit of $2 million.

       19.     RLI also issued two corresponding excess liability policies to West Rac, for the

periods May 31, 2010 to September 30, 2011, and September 30, 2011 to January 30, 2013 (the

September 30, 2011 to January 30, 2013 policy is attached hereto as Exhibit 4) (together,

“Excess Policies,” and together with the Primary Policies, the “RLI Policies”).

       20.     On information and belief, each Excess Policy has a Combined Single Limit

Bodily Injury and/or Property Damage, General Aggregate Limit and Products-Completed

Operations Aggregate Limit of $10M, respectively.

       21.      On information and belief, the Excess Policies are “follow form,” i.e. they follow

the underlying insurance in all respects, including the endorsements, except where there are

provisions to the contrary.

       22.     On information and belief, the Excess Policies follow the Additional Insured

Endorsements in the Primary Policies.

       23.     The Primary Policies are issued on an “occurrence” basis and contain the

following insurance agreement:




                                                5
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 6 of 22 PageID: 6



              SECTION I—COVERAGES

              COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
              LIABILITY

              1.      Insuring Agreement

                      a. We will pay those sums that the insured becomes
                         legally obligated to pay as damages because of “bodily
                         injury” or “property damage” to which this insurance
                         applies. We will have the right and duty to defend the
                         insured against any “suit” seeking those damages even
                         if the allegations are groundless, false or fraudulent.

                                                    ****

                      b. This insurance applies to “bodily injury” and “property
                         damage” only if:

                           (1) the “bodily injury” or “property damage” is caused
                               by an “occurrence” that takes place in the “coverage
                               territory”;

                           (2) the “bodily injury” or “property damage” occurs
                               during the policy period . . . .

       24.    The Primary Policies define “property damage” as:

                      a. Physical injury to tangible property, including all
                         resulting loss of use of that property. All such loss of
                         use shall be deemed to occur at the time of the physical
                         injury that caused it; or

                      b. Loss of use of tangible property that is not physically
                         injured. All such loss of use shall be deemed to occur at
                         the time of the “occurrence” that caused it.

       25.    The Primary Policies define “occurrence” as “an accident, including continuous

or repeated exposure to substantially the same general harmful conditions.”

       26.    The Primary Policies define “products-completed operations hazard” to include:

                      a.      [A]ll . . . “property damage” occurring away from
                              premises you own or rent and arising out of . . . “your
                              work” except:



                                                6
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 7 of 22 PageID: 7



                                            ****

                       (2)    Work that has not yet been completed or abandoned.
                              However, “your work” will be deemed completed at
                              the earliest of the following times:

                              (a)     When all of the work called for in your contract has
                                      been completed.

                                            ****

       27.    The Primary Policies also require RLI to cover West Rac’s indemnitees:

              SUPPLEMENTARY PAYMENTS — COVERAGES A AND B

                                               ****

              2.       If we defend an insured against a “suit” and an indemnitee
                       of the insured is also named as a party to the “suit,” we will
                       defend that indemnitee if all of the following conditions are
                       met:

                       a. The “suit” against the indemnitee seeks damages for
                          which the insured has assumed the liability of the
                          indemnitee in a contract or agreement that is an
                          “insured contract”;

                       b. The insurance applies to such liability assumed by the
                           insured;

                       c. The obligation to defend, or the cost of the defense of,
                          that indemnitee, has also been assumed by the insured
                          in the same “insured contract”;

                                               ****

       28.    Under the so-called “Subcontractor Exception,” the Primary Policies cover

property damage to RLI’s work and arising out of it where the defective work was performed by

RLI’s subcontractor:

              2.       Exclusions

                       This insurance does not apply to:

                                               ****



                                                   7
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 8 of 22 PageID: 8



                      l.      Damage to Your Work

                              “Property damage” to “your work” arising out of it
                              or any part of it and included in the “products-
                              completed operations hazard.”

                              This exclusion does not apply if the damaged work
                              or the work out of which the damage arises was
                              performed on your behalf by a subcontractor.

(emphasis added).

       29.     “Your work” as used in the Primary Policies means “(1) Work or operations

performed by you or on your behalf; and (2) Materials, parts or equipment furnished in

connection with such work or operations.”

       30.     The Term “you” and “your” as used throughout the Primary Policies refers only

to the “Named Insured,” which is West Rac Contracting Corp.

                            The Additional Insured Endorsements

       31.     The Primary Policies include Additional Insured Endorsements intended to cover

a party like Coldspring, in its role as “owner,” and/or one who is required to be named as an

additional insured per the terms of a construction contract with West Rac.

       32.     The 2010-2011 Primary Policy includes an endorsement that automatically covers

a party that is required by the construction contract to be named as an additional insured. The

scope of coverage is for liability arising from West Rac’s ongoing operations:

                   ADDITIONAL INSURED-OWNERS, LESSEES OR
                CONTRACTORS-AUTOMATIC STATUS WHEN REQUIRED
                    IN CONSTRUCTION AGREEMENT WITH YOU
                               ENDORSEMENT

               This endorsement modifies insurance provided under the
               following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART




                                                8
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 9 of 22 PageID: 9



              A. SECTION II – WHO IS AN INSURED is amended to include
                 as an additional insured the person or organization for whom
                 you are performing operations when you and such person or
                 organization have agreed in writing in a contract or agreement
                 that such person or organization be added as an additional
                 insured on your policy. Such person or organization is an
                 additional insured only with respect to liability for “bodily
                 injury,” “property damage” or “personal and advertising
                 injury” caused, in whole or in part, by:

                    1. Your acts or omissions; or

                    2. the acts or omissions of those acting on your behalf;

                    in the performance of your ongoing operations for the
                    additional insured.

(emphasis added).

       33.    The 2011-2013 Primary Policy contains an Additional Insured Endorsement that

specifically covers “owners” when required by contract, for liability arising from West Rac’s

“completed operations”:

                      ADDITIONAL INSURED-OWNERS, LESSEES OR
                       CONTRACTORS-COMPLETED OPERATIONS
                                  ENDORSEMENT

              This endorsement modifies insurance provided under the
              following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

              ****

              SECTION II – WHO IS AN INSURED is amended to include as
              an additional insured the person(s) or organization(s) shown in the
              Schedule, but only with respect to liability for “bodily injury” or
              “property damage” caused, in whole or in part, by “your work” at
              the location designated and described in the schedule of this
              endorsement performed for that additional insured and included in
              the “products-completed operations hazard.”




                                                 9
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 10 of 22 PageID: 10



       34.     The Schedule lists as additional insureds “[a]ll owners where required by written

contract signed prior to a loss,” and lists all “[l]ocations where required by written contract.”

(emphasis added).

                        THE UNDERLYING LAWSUIT AND CLAIM

       35.     On March 3, 2015, the Diocese filed the Underlying Lawsuit against Coldspring.

(attached hereto as Exhibit 5).

       36.     The Complaint alleges that the Diocese retained Coldspring as the design-builder

for the Mausoleum, “meaning that Cold Spring was and is responsible for the design, detailing,

supervision, and construction of the mausoleum from start to finish.” (Id. at ¶ 7).

       37.     The Complaint alleges that shortly after the completion of construction on the

Mausoleum in 2011, the Diocese discovered “a number of significant defects, including roof

leaks, unsafe carpet and tile misalignment, broken granite floor tiles, and deficient and defect

HVAC Systems throughout the mausoleum.” (Id. at ¶ 22).

       38.     The Complaint alleges that the faulty workmanship has caused among other

things, roof leaks causing property damage, damage to the flashing and counterflashing around

the through-wall scuppers, damage to the rooftop electrical services and PVC conduits, the

breaking of tiles, tripping hazards, and breakdowns of the HVAC System, and risk of serious

personal injury. (Id. ¶¶ 25, 38-46, 48-50, 52-68).

       39.     The Complaint alleges that the faulty HVAC system and faulty workmanship of

the Defendants has caused the Mausoleum to be either be completely unheated or not sufficiently

heated during winter months, and uncomfortably hot during summer months. (Id. ¶¶ 52-57, 67).




                                                 10
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 11 of 22 PageID: 11



        40.        The Complaint alleges that the faulty workmanship was due in part to “Cold

Spring’s inadequate supervision” of West Rac’s subcontractors and/or the construction of the

Mausoleum. (Id. at ¶¶ 47, 51, 66, 68).

        41.        The Complaint outlines the alleged damage and loss of use arising from the

allegedly faulty workmanship, stating “[t]hese serious construction defects have also already

had financial consequences for the Diocese, having significantly impacted mausoleum sales. It is

difficult or impossible to convince someone to purchase a mausoleum niche when the committal

rooms are freezing in the winter, unbearably hot in the summer, and dangerous to walk around

in.” (Id. ¶ 72).

        42.        The Complaint asserts nine causes of action against Coldspring: breach of

contract, breach of implied duty of good faith and fair dealing, breach of express warranties,

breach of implied warranty to construct the Mausoleum in a workmanlike manner and in

conformance with industry standards, breach of implied warranty of reasonably competent

design, breach of implied warranty of fitness for intended use, negligence, negligence and

professional malpractice, and breach of duty to prepare complete and adequate specifications.

        43.        The gravamen of the Complaint is that Coldspring was “careless and negligent in

the design and construction of [the Mausoleum],” and failed to “perform the construction of [the

Mausoleum] in a good and workmanlike manner . . . .” (Id. at ¶¶ 103, 119) (emphasis added).

        44.        The Complaint seeks a judgment against Coldspring for compensatory and

consequential damages, and attorneys’ fees. (See id.).

        45.        On June 5, 2015, Coldspring answered the Complaint and brought a third-party

complaint against West Rac and various subcontractors (“Third-Party Complaint”) (attached




                                                   11
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 12 of 22 PageID: 12



hereto as Exhibit 6). Coldspring filed an Amended Third-Party Complaint on November 6, 2015,

naming additional subcontractors.

       46.     The Third-Party Complaint alleges that West Rac carelessly and negligently

performed its general contractor duties and is liable for all injuries and damages caused or

proximately caused by its negligence in the performance of its duties, including “its construction

activities, the hiring of subcontractors, supervision of the work being performed, review of all

plans and specifications, ensuring that the work performed was in compliance with the plans,

specifications and all applicable standards and codes, in addition any and all other negligent

actions that may be discovered in the future.”(Id. at ¶ 6).

       47.     The Third-Party Complaint seeks contribution and common-law and contractual

indemnification from West Rac and asserts a breach of West Rac’s contractual obligation to

defend and indemnify Coldspring. (Id. at ¶ 7).

       48.     On February 2, 2016, the Diocese filed an Amended Complaint naming West Rac

and various West Rac subcontractors (“Amended Complaint”) (attached hereto as Exhibit 7).

       49.     The Amended Complaint asserts against Coldspring and against all defendants

essentially the same causes of action as the Complaint, but adds a new one: consumer fraud

against all defendants. (See id.).

       50.     The Amended Complaint also asserts additional factual allegations, including

alleged deficiencies in the construction of the Mausoleum that includes problems with the

Mausoleum’s doors, insulation, ventilation, window and skylight glass, electrical systems and

plumbing, sinking of the concrete slab, and floor breakage. (Id. ¶¶ 73-74, 77-114, 146-149, 151-

153, 155, 158-161).




                                                 12
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 13 of 22 PageID: 13



       51.     On May 31, 2018, Coldspring filed an Amended Answer, Crossclaim and Third-

Party Claim, adding claims against additional subcontractors.

       52.     On January 8, 2019, the Diocese filed a Second Amended Complaint adding

claims against Coldspring and naming additional subcontractors as defendants.

       53.     During the discovery phase of the Underlying Lawsuit, the Diocese has alleged

that the faulty workmanship in the construction of the Mausoleum has caused property damage

in the form of phorid flies.

       54.     The Diocese has alleged that the presence of phorid flies also impacts the sale of

burial spaces in the Mausoleum.

       RLI DENIES COLDSPRING’S CLAIM FOR DEFENSE AND INDEMNITY

       55.     RLI was first placed on notice of the Complaint and Third-Party Complaint on

September 22, 2015.

       56.     RLI responded on October 1, 2015,by sending a letter to Coldspring wrongfully

denying coverage to “West Rac or any other insured” for the Underlying Lawsuit. On March 23,

2016, RLI sent Coldspring a letter reiterating this denial of coverage in connection with the

tendered Amended Complaint in the Underlying Lawsuit.

       57.     By letter dated November 28, 2018, Coldspring demanded RLI reverse its denial

and agree to defend and indemnify Coldspring for the Underlying Lawsuit and all liability

caused by the defective workmanship of West Rac and its subcontractors, as required under the

West Rac Agreement and the Policies.

       58.     In response to Coldspring’s demand, RLI issued a letter dated December 17,

2018, maintaining its denial of coverage.




                                                13
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 14 of 22 PageID: 14



                             WEST RAC’S COVERAGE ACTION

       59.      On June 15, 2017,West Rac brought a declaratory judgment action in the Superior

Court of New Jersey, Law Division Somerset County, West Rac Contracting Corp. v. Peerless

Insurance Company, et al., Docket No. SOM-L-423-15 (“Coverage Action”).

       60.      In the Coverage Action, West Rac named 30 separate insurers of its

subcontractors, seeking additional insured coverage for West Rac’s liability arising from the

Mausoleum Project and the Underlying Lawsuit.

       61.      That case was consolidated with the Underlying Lawsuit on October 19, 2017.

       62.      West Rac did not name its own insurer, RLI, in the Coverage Action and RLI is

not a party to that Action or, upon information and belief, any other action seeking insurance

coverage for the Underlying Lawsuit.

       63.      Upon information and belief, RLI has not denied coverage to West Rac for the

Underlying Lawsuit.

       64.      Upon information and belief, RLI is providing a defense to West Rac for the

Underlying Lawsuit.

                                     CAUSES OF ACTION

                                           COUNT I
                              (Declaratory Relief – Duty to Defend)

       65.      Coldspring incorporates and realleges the foregoing paragraphs as though fully set

forth herein.

       66.      Coldspring is an additional insured and indemnitee under the RLI Policies, and

therefore RLI has a duty to defend Coldspring for the Underlying Lawsuit, which asserts claims

against Coldspring for damages arising from West Rac’s negligent and faulty workmanship

and/or that of its subcontractors.



                                                14
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 15 of 22 PageID: 15



       67.      Coldspring timely tendered its claim for defense of the Underlying Lawsuit to

RLI under the RLI Policies, and complied with all other terms and conditions of the RLI

Policies.

       68.      Despite Coldspring’s timely tender of its claim for defense of the Underlying

Lawsuit to RLI, and Coldspring’s compliance with the terms and conditions of the RLI Policies,

RLI refused to defend Coldspring with respect to the Underlying Lawsuit, and even restated its

denial twice.

       69.      An actual and justiciable controversy exists between Coldspring and RLI over

RLI’s duty to defend Coldspring in the Underlying Lawsuit under the RLI Polices.

       70.      Coldspring seeks and is entitled to a declaration of the Court that RLI has a duty

to defend Coldspring in the Underlying Lawsuit under the RLI Policies.

                                          COUNT II
                            (Declaratory Relief – Duty to Indemnify)

       71.      Coldspring incorporates and realleges the foregoing paragraphs as though fully set

forth herein.

       72.      Coldspring is an additional insured and indemnitee under the RLI Policies, and

therefore RLI has a duty to indemnify Coldspring for sums it becomes legally obligated to pay as

damages in the Underlying Lawsuit arising from West Rac’s negligent and faulty workmanship

and/or that of its subcontractors.

       73.      Coldspring timely tendered its claim for indemnity of the Underlying Lawsuit to

RLI under the RLI Policies, and complied with all other terms and conditions of the RLI

Policies.

       74.      Despite Coldspring’s timely tender of its claim for indemnity of the Underlying

Lawsuit to RLI and Coldspring’s compliance with the terms and conditions of the RLI Policies,



                                                 15
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 16 of 22 PageID: 16



RLI refused to indemnify Coldspring with respect to the Underlying Lawsuit, and even restated

its denial twice.

        75.     An actual and justiciable controversy exists between Coldspring and RLI over

RLI’s duty to indemnify Coldspring in the Underlying Lawsuit under the RLI Polices.

        76.     Coldspring seeks a declaration that because there is coverage for the Underlying

Lawsuit, RLI has a duty to indemnify Coldspring for the Underlying Lawsuit under the RLI

Polices.

                                          COUNT III
                                      (Breach of Contract)

        77.     Coldspring incorporates and realleges the foregoing paragraphs as though fully set

forth herein.

        78.     The RLI Policies are enforceable contracts.

        79.     Coldspring is an additional insured and indemnitee under the RLI Policies, and

therefore RLI has a duty to defend and indemnify Coldspring for the Underlying Lawsuit and for

liability and damages arising from West Rac’s negligent and faulty workmanship and/or that of

its subcontractors.

        80.     Coldspring timely tendered its claim for defense and indemnity of the Underlying

Lawsuit to RLI under the RLI Policies, and complied with all other terms and conditions of the

RLI Policies.

        81.     Despite Coldspring’s timely tender of it claim for defense and indemnity of the

Underlying Lawsuit to RLI, and Coldspring’s compliance with the terms and conditions of the

RLI Policies, RLI refused to defend or indemnify Coldspring with respect to the Underlying

Lawsuit, and even restated its denial twice.




                                                16
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 17 of 22 PageID: 17



       82.        RLI has breached its contractual duty to defend and indemnify Coldspring by

denying Coldspring’s claim for coverage.

       83.        RLI is liable to Coldspring for its breach of contract in an amount in excess of

$75,000 to be determined at trial together with interest and costs.

                                           COUNT IV
                 (Breach of the Implied Covenant of Good Faith and Fair Dealing)

       84.        Coldspring incorporates and realleges the foregoing paragraphs as though fully set

forth herein.

       85.        The RLI Policies contain an implied covenant that RLI shall not commit any act

which shall destroy or injure the rights of Coldspring to obtain the benefits of its additional

insured coverage.

       86.        RLI owes a fiduciary duty to Coldspring under the RLI policies to act fairly and

in good faith.

       87.        RLI breached its fiduciary duty and the covenant of good faith and fair dealing by

preventing Coldspring from obtaining the benefits of the insurance policy to which it is entitled,

and in so doing has put its own interests before that of its additional insured.

       88.        RLI breached its fiduciary duty and the covenant of good faith and fair dealing by

failing to investigate Coldspring’s insurance claim and the allegations brought against it in the

Underlying Lawsuit arising from West Rac’s allegedly negligent construction.

       89.        RLI breached its fiduciary duty and the covenant of good faith and fair dealing by

denying coverage for Coldspring, even though such coverage falls squarely in the plain language

of the RLI Policies, including in the Additional Insured Endorsements.

       90.        RLI breached its fiduciary duty and the covenant of good faith and fair dealing

when it abandoned Coldspring, refusing to defend or indemnify it for the Underlying Lawsuit.



                                                  17
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 18 of 22 PageID: 18



       91.     RLI is liable to Coldspring for its breach of fiduciary duty and the covenant of

good faith and fair dealing in an amount in excess of $75,000 to be determined at trial together

with interest and costs.

       WHEREFORE, Coldspring prays for entry of a judgment in its favor and against

Defendant RLI, as follows:

               a.)     Declaratory judgment that RLI has a duty to defend Coldspring in the
                       Underlying Lawsuit under the RLI Policies;

               b.)     Declaratory judgment that RLI has a duty to indemnify Coldspring for all
                       damages resulting from the Underlying Lawsuit tendered by Coldspring
                       up to the limits of the RLI Policies;

               c.)     Awarding Coldspring compensatory damages arising from RLI’s breach
                       of the RLI Policies;

               d.)     Awarding Coldspring consequential damages arising from RLI’s breach of
                       the RLI Policies;

               e.)     Awarding Coldspring damages arising from RLI’s breach of the covenant
                       of good faith and fair dealing;

               f.)     Awarding Coldspring reasonable attorneys’ fees, interest and court costs;
                       and

               g.)     Awarding Coldspring all other and further relief as this Court deems just
                       and proper.




                                                18
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 19 of 22 PageID: 19



Dated: March 13, 2019                  GIBBONS P.C.
Newark, New Jersey

                                       By: ____/s/ Robert C. Brady
                                       John T. Wolak
                                       Robert C. Brady
                                       GIBBONS P.C.
                                       One Gateway Center
                                       Newark, New Jersey 07102-5310
                                       (973) 596-4500

                                       William Z. Pentelovitch
                                       (pro hac vice to be filed)
                                       Jason A. Lien
                                       (pro hac vice to be filed)
                                       Margo Brownell
                                       (pro hac vice to be filed)
                                       Mary Heath
                                       (pro hac vice to be filed)
                                       MASLON LLP
                                       3300 Wells Fargo Center
                                       90 South Seventh Street
                                       Minneapolis, MN 55402-4140
                                       Telephone: (612) 672-8200
                                       Facsimile: (612) 672-8397

                                       Attorneys for Plaintiff
                                       Cold Spring Granite Company




                                     19
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 20 of 22 PageID: 20



                                     JURY DEMAND

      Plaintiff Cold Spring Granite Company hereby demands a jury as to all issues so triable.


                                                  GIBBONS P.C.
                                                  Attorney for Plaintiffs
                                                  Cold Spring Granite Company

                                                  ____/s/ Robert C. Brady
                                                  Robert C. Brady


Dated: March 13, 2019




                                             20
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 21 of 22 PageID: 21



                    CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify that, to the best of my knowledge, this matter is not the subject of any other

action pending in any court or of any pending arbitration or administrative proceeding.


                                                    GIBBONS P.C.
                                                    Attorney for Plaintiff
                                                    Cold Spring Granite Company

                                                    ____/s/ Robert C. Brady
                                                    Robert C. Brady


Dated: March 13, 2019




                                               21
Case 3:19-cv-08491-BRM-TJB Document 1 Filed 03/13/19 Page 22 of 22 PageID: 22



                  CERTIFICATION PURSUANT TO L. CIV. R. 201.1

      Mandatory arbitration pursuant to Local Civil Rule 201.1 is inappropriate in this case as

the damages sought exceed $150,000.00.


                                                  GIBBONS P.C.
                                                  Attorney for Plaintiff Cold Spring Granite
                                                  Company



                                                  ____/s/ Robert C. Brady
                                                  Robert C. Brady


Dated: March 13, 2019




                                             22
